Citation Nr: 0926572	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial compensable rating for Hepatitis C.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from December 1973 to December 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service for hepatitis C 
and assigned a noncompensable evaluation.


FINDING OF FACT

The Veteran's hepatitis C is nonsymptomatic and is not 
productive of fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two, during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis 
C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.112, 4.114, Diagnostic 
Code 7354 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March and July 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained the Veteran's service treatment records, VA 
treatment records, and also afforded the Veteran a VA 
examination.  The Veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006). Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluation assigned 
for his hepatitis C does not accurately reflect the severity 
of that disability.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Hepatitis C (or non-A, non-B Hepatitis), with serologic 
evidence of Hepatitis C infection and the following signs and 
symptoms due to Hepatitis C infection, is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7354.  A noncompensable 
rating is for assignment when Hepatitis C is nonsymptomatic.  
Higher evaluations are provided under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 as follows:

A 10 percent evaluation is warranted where the 
condition is productive of intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least 
one week, but less than two weeks, during the past 
12-month period.  

A 20 percent evaluation is warranted where there is 
daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than 
four weeks, during the past 12-month period.  

Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period warrants a 40 percent 
rating. 

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least six weeks during the past 12- month period, 
but not occurring constantly warrants a 60 percent 
rating. 

Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) warrant 
a 100 percent rating.  

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under Diagnostic Code 7354 and under a 
Diagnostic Code for sequelae.  (See 38 C.F.R. § 4.14.)  Note 
(2) under Diagnostic Code 7354 defines an "incapacitating 
episode" as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  

Further, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.112.

The Veteran was diagnosed with hepatitis C in January 2005.  
A November 2007 VA medical record notes that the Veteran's 
hepatitis C was asymptomatic.  The Veteran denied recent 
weight changes, fever, fatigue, sweats, or chills.  An April 
2008 VA medical record also notes that the Veteran's 
hepatitis C was asymptomatic.

In June 2008, the Veteran was afforded a VA examination.  The 
examiner stated that the Veteran was hepatitis C positive 
antibody positive.  The examiner noted that an August 2005 
liver biopsy showed chronic hepatitis mildly active at grade 
2, stage 0.  The Veteran had no coagulopathy and normal liver 
function tests (LFTs) and blood remained normal.  The 
examiner noted that in an April 2008 primary care 
examination, the Veteran was asymptomatic with respect to his 
hepatitis C and LFTs were normal in January of 2008.  It was 
noted that  the Veteran had never had any treatment for 
hepatitis C.  The Veteran had no symptoms or history of 
jaundice.  He had no incapacitating episodes, no nausea, 
vomiting, malaise, fatigue, anorexia, or arthralgias (except 
for an unrelated right ankle injury and surgery).  The 
Veteran also denied upper right quadrant pain.  The examiner 
opined that the Veteran had no limits on his activities of 
daily living secondary to his hepatitis C.

In an October 2008 statement, the Veteran contended that he 
warrants a higher evaluation because he has daily fatigue, 
malaise, joint pain, and daily nausea.  He stated that his 
wife reminded him of bouts of severe nausea where he would 
have to lie down, including 5 or 6 occurrences in the past 
year.  His wife also reminded him of a specific instance of 
him going to the emergency room three years ago for severe 
nausea and vomiting.

The Veteran has presented serologic evidence of hepatitis C 
infection.  While the Veteran is competent to testify as to 
the symptoms he experiences, including daily fatigue, 
malaise, joint pain, and daily nausea, there is no evidence 
of anorexia or incapacitating episodes.  The Veteran reported 
that in the last year he has had to lie down in bed 5 or 6 
times due to nausea, however, these do not qualify as 
incapacitating episodes because there is no evidence that 
this constituted acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  

The Veteran contends that the symptoms that he experiences 
are daily fatigue, malaise, joint pain, and daily nausea.  He 
also contends that he was taken to the emergency room around 
three years ago for severe nausea and vomiting.  The Board 
notes that there is no medical evidence of this occurrence or 
of the Veteran's symptoms.  The Board places great weight on 
the June 2008 VA examination which states that the Veteran 
had never had any treatment for hepatitis C, no symptoms or 
history of jaundice, no incapacitating episodes, no nausea, 
vomiting, malaise, fatigue, anorexia, arthralgias (except for 
an unrelated right ankle injury and surgery), and no upper 
right quadrant pain.  VA treatment records from January 2005 
to June 2008 do not show evidence of any of these symptoms 
with regards to hepatitis C.  The VA treatment records show 
that in November 2007 and April 2008, the Veteran was 
asymptomatic of hepatitis C and that his liver function tests 
were within normal limits.  Based on this evidence the Board 
finds that the evidence shows that the Veteran qualifies for 
a noncompensable rating for his hepatitis C.

The Veteran contends that he does not remember being asked 
most of the questions at the June 2008 VA examination because 
he was foggy from the extra morphine that he had taken that 
day due to the extreme pain of his ankle.  The Board notes 
that there is no indication on the examination by either the 
examiner or the Veteran that the Veteran was foggy or under 
the effects of a large amount of morphine.

As the noncompensable rating represents the greatest degree 
of impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Fenderson.  In reaching the 
conclusion above the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) have also 
been considered.  When the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule will not adequately compensate the Veteran 
for his service-connected disability, referral for 
extraschedular consideration is indicated.  Neither frequent 
hospitalization nor marked interference with employment due 
to the Veteran's service-connected hepatitis C has been 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).


ORDER

An initial compensable rating for hepatitis C is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


